Case 3:20-cv-00017-MMH-JBT Document 49-2 Filed 03/17/21 Page 1 of 5 PageID 488




                             EXHIBIT “B”
Case 3:20-cv-00017-MMH-JBT Document 49-2 Filed 03/17/21 Page 2 of 5 PageID 489




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA

                                        CASE NO: 3:20-cv-17-J-34JBT

 MERLIN KAUFFMAN, an individual

        Plaintiff,

 v.

 TRANS HIGH CORPORATION, a New
 York company and HIGH TIMES
 HOLDING CORPORATION, a Delaware
 company

       Defendants.
 ___________________________________/

                 PLAINTIFF’S NOTICE OF RULE 30(B)(6) DEPOSITION OF
                      DEFENDANT TRANS HIGH CORPORATION

        PLEASE THAT NOTICE THAT, pursuant to Rules 26 and 30 of the Federal Rules of Civil

 Procedure, Plaintiff, Merlin Kauffman (“Plaintiff”), will take the deposition upon oral examination

 of Defendant Trans High Corporation (“Defendant”), on March 15, 2021 at 3:00 p.m. (EST)

 via Zoom (instructions will be provided prior to the deposition), with regard to the subject

 matters set forth in Schedule “A.” If not completed on this day, the deposition will continue on

 March 18, 2021 at 11:00 a.m. (EST) until completed. Pursuant to Federal Rule of Civil

 Procedure 30(b)(6), Defendant has a duty to designate one or more officers, directors, managing

 agents, or other persons who consent to testify on its behalf, and may set forth, for each person

 designated, the matters on which the person will testify. The deposition will be taken before a court

 reporter, notary public, or other person authorized by law to administer oaths. Plaintiff expressly

 reserves the right to have the deposition recorded by video and/or stenographic means. This
             The Concept Law Group, P.A.                       6400 N. Andrews Ave., Suite 500
             Patents ǀ Copyrights ǀ Trademarks                  Fort Lauderdale, Florida 33309

                                                 Page |1
Case 3:20-cv-00017-MMH-JBT Document 49-2 Filed 03/17/21 Page 3 of 5 PageID 490




 deposition shall be taken for all purposes authorized by law and specifically, for use in evidence

 at trial.

             Dated: February 25, 2021.
                                                     Respectfully Submitted,
                                                     /s/Darren Spielman
                                                     Darren Spielman, Esq. (FL Bar No 10868)
                                                     DSpielman@Conceptlaw.com
                                                     Robert C. Kain, Jr., Esq. (FL Bar No. 266760)
                                                     RKain@Conceptlaw.com
                                                     The Concept Law Group, P.A.
                                                     6400 N. Andrews Ave., Suite 500
                                                     Fort Lauderdale, Fl 33309
                                                     ph: 754-300-1500
                                                     fax: 754-300-1501
                                                     Counsel for Plaintiff




                The Concept Law Group, P.A.                        6400 N. Andrews Ave., Suite 500
                Patents ǀ Copyrights ǀ Trademarks                   Fort Lauderdale, Florida 33309

                                                    Page |2
Case 3:20-cv-00017-MMH-JBT Document 49-2 Filed 03/17/21 Page 4 of 5 PageID 491




                                               SCHEDULE “A”


    (1) Registration, maintenance, and use of the domain www.420.com including any
        development or operation of website(s) located at the domain.
    (2) Agreements and/or contracts, including any modifications thereof, between Defendant
        any third party in the last 5 years to purchase or sell any domain names owned or
        controlled by Defendant.
    (3) The relationship between Defendant and High Times Holding Corporation.
    (4) Identification of the Officers and Directors of Defendant
    (5) Authority of the Board of Directors and individuals Board Members to act on behalf of or
        to bind the Defendant, including but not limited to any bylaws and shareholder
        agreements.
    (6) Contract approvals signed by Officers or Board of Directors members for the past three
        (3) years.
    (7) SEC Filings on behalf of Defendant over the past three (3) years, including those
        identified in Plaintiff’s discovery document production.
    (8) Annual corporate reports filed with any state that Defendant is incorporated in
    (9) The structure, timing and methodology of Board of Directors meetings, including
        meeting minutes and communications (including email, text, video calls and phone calls)
        with board members.
    (10)        The wiring of funds from Plaintiff to Defendant, including the current status of
        those funds.
    (11)        The Contract (identified in the Complaint) between the parties regarding the sale
        of the domain www.420.com.
    (12)        Document retention policies of Defendant
    (13)        Any and all revenues, profits, or sales in connection with any goods or services
        for the past five years in connection with the domain www.420.com.
    (14)        The “strategic buyer” and the “two firms who were going to pay 1mm”referenced
        in Exhibit B of the Complaint and identified in the communications from Adam Levin
        and Merlin Kauffman.
    (15)        Defendant’s computer networks and electronically stored information
    (16)        The accuracy and completeness of Defendant’s substantive discovery responses in
        this matter.




           The Concept Law Group, P.A.                        6400 N. Andrews Ave., Suite 500
           Patents ǀ Copyrights ǀ Trademarks                   Fort Lauderdale, Florida 33309

                                                 Page |3
Case 3:20-cv-00017-MMH-JBT Document 49-2 Filed 03/17/21 Page 5 of 5 PageID 492




                                      CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on February 25, 2021, that the foregoing document is being
 served this day on all counsel of record identified below on the Service List via email.


                                                By:    /s/Darren Spielman
                                                       Darren Spielman


 Michael J. Kapin (pro hac vice)
 LAW OFFICES OF MICHAEL J. KAPIN
 1133 Broadway, Suite 1001
 New York, New York 10010
 (212) 513-0500 | FAX (866) 575-5019
 mikekapin@gmail.com


 THE BEHAR LAW FIRM, P.A.
 Attorneys for Defendants
 3323 N.E. 163rd Street, Suite 402
 North Miami Beach, FL 33160
 Tel: (786) 735-3300
 Fax: (786) 735-3307
 hrb@beharlegal.com
 sms@beharlegal.com
 np@beharlegal.com




            The Concept Law Group, P.A.                              6400 N. Andrews Ave., Suite 500
            Patents ǀ Copyrights ǀ Trademarks                         Fort Lauderdale, Florida 33309

                                                      Page |4
